DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.

Oath/Declaration
Oath/Declaration as filed on June 12, 2020 is noted by the Examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  
In particular, the limitation “an environmental interaction mode” in tenth line of the claim renders the claim indefinite, because the meaning of the coined term “an environmental interaction mode” recited in the tenth line of the claim is not apparent in light of the specification. See MPEP § 2173.05(a).  Examiner recommends applicant amend the claim, without adding new matter, to positively recite in definite terms more clearly what “an environmental interaction mode” actually is.  Accordingly, any claims dependent on claim 1 are objected to based on same above reasoning.
Claim 16 is objected to because of the following informalities:  
In particular, the limitation “an environmental interaction mode” in seventh and eighth lines of the claim renders the claim indefinite, because the meaning of the coined an environmental interaction mode” recited in the seventh and eighth lines of the claim is not apparent in light of the specification. See MPEP § 2173.05(a).  Examiner recommends applicant amend the claim, without adding new matter, to positively recite in definite terms more clearly what “an environmental interaction mode” actually is.
Accordingly, any claims dependent on claim 16 are objected to based on same above reasoning. 
Claim 20 is objected to because of the following informalities:  
In particular, the limitation “an environmental interaction mode” in thirteenth line of the claim renders the claim indefinite, because the meaning of the coined term “an environmental interaction mode” recited in the thirteenth line of the claim is not apparent in light of the specification. See MPEP § 2173.05(a).  Examiner recommends applicant amend the claim, without adding new matter, to positively recite in definite terms more clearly what “an environmental interaction mode” actually is.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
In particular, claim 20 recites limitation “the physical devices” in seventh line of the claim, but the limitation is unclear at least because there is insufficient antecedent basis for the above limitation in the claim given that the claim uses term “the physical devices” for a first time without previously reciting the term in the claim, which even further creates lack of clarity in regard to exactly what physical devices are being referred to.  Therefore Examiner suggests the limitation should be amended, without adding new matter, in a manner that resolves the antecedent basis issue.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-7, 15-18, and 20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Osman et al., U.S. Patent Application Publication 2014/0364212 A1 (hereinafter Osman).
Regarding claim 1, Osman teaches a method of displaying a visual interface in a display of a wearable device, the display generally oriented in a first direction facing the user while the (104 FIGS. 1A-1D, and 4A-4D, paragraph[0139] of Osman teaches FIGS. 4A-4D illustrate alternate embodiments where the game processing module combines the interactive game scenes with three-dimensional scene from the real-world to provide a three-dimensional (3D) immersion in the game while receiving a peek into the real-world; FIG. 4A illustrates a three-dimensional game space of a game that is rendered on the user's 108 HMD screen; the game space illustrates the users A, B and C at certain distance from the user 108 and from each other; the HMD screen illustrated in FIG. 4A is shown to be in a non-transparent mode; FIG. 4B illustrates the game space as the user 108 wearing the HMD walks forward and as he looks down; the forward movement of the user 108 is reflected, in the three-dimensional game space, by the relative position, angle and location of the users A, B and C in relation to the user 108 as well as in relation to each other; additionally, in response to the user moving his head downward, the game space has moved downward to reveal an additional player D as well as an update to the relative location of the users A, B and C in the game space; the downward movement of the user 108's head also results in the rendition of the user's HHC in a corresponding portion 401 of the 3D game space that relates to the location of the user's hand in the real-world; and the HMD screen illustrated in FIG. 4B is considered to have transitioned to a semi-transparent mode and the trigger event causing such transition may be the user's movement forward and shift in gaze downward, and See also at least ABSTRACT and paragraphs[0029], [0039], [0045], and [0140] of Osman (i.e., Osman at least teaches an HMD having a screen, in front of a user’s eyes, on which game data and objects in an interactive scene are rendered)); 
(101 FIGS. 1A-1D, and 4A-4D, paragraph[0030] of Osman teaches in various embodiments, instead of the HHC 106, hands of the user 108 may be used to provide gestures, e.g., hand gestures, finger gestures, etc., that may be interpreted by interactive program and/or the logic within the HMD 104; in such embodiments, the user may wear an interactive glove with sensors to provide tactile feedback; the interactive glove acts as the HHC, when worn by a user, and provides input in the form of interactive gestures/actions to the interactive program and/or the HMD; the interactive glove may include marker elements, such as LEDs, light reflectors, etc., to allow detection of various movements; the interactive glove is one form of wearable device that is used to provide input to the HMD and/or the interactive program and that other forms of wearable clothing/device may also be engaged; a digital camera 101 of the HMD 104 captures images of the gestures and a processor within the HMD 104 analyzes the gestures to determine whether a game displayed within the HMD 104 is affected; in one embodiment, the camera 101 is an external digital camera located on a face plate 405 of the HMD 104 facing forward; in some embodiments, more than one external digital cameras may be provided on the face plate of the HMD 104 to capture different angles of the real-world images; in some embodiments, the camera may be stereo camera, an IR camera, a single-lens camera, etc; and as used herein, the processor may be a microprocessor, a programmable logic device, an application specific integrated circuit, or a combination thereof, and See also at least ABSTRACT and paragraphs[0029], [0140], and [0142] of Osman (i.e., Osman at least teaches an HMD having a screen, in front of a user’s eyes, on which game objects in an interactive scene are rendered and a camera disposed opposite the screen and facing forward in order to capture different angles of real-world images of objects (e.g., table lamp, table, game console)); 
detecting, in the at least one image, one or more objects; determining, based on the detection of the one or more objects, that an environmental interaction mode is to be activated; and activating the environmental interaction mode (335 FIGS. 1A-1D, and 4A-4D, paragraph[0142] of Osman teaches FIG. 4D illustrates the game space rendered on the screen of the HMD of the user 108 as the user 108 immerses in a 3D interactive experience with the game objects in the game space in the game; in one embodiment, the user interacts with the game objects using controller gloves 335; the controller gloves 335, in one embodiment, is configured to provide tactile feedback to a user during game interactions with game objects to provide a more realistic game experience; in some embodiments, the controller gloves include marker elements 335-a, such as LED lights, or other trackable objects/markings, etc., to enable the cameras (external and observation) to detect the finger/hand motions during interactive game play; the controller gloves acts as the HHC, in that they communicate with the computer and the HMD using wireless communication protocol; the communication may also include receiving instruction data that provides feedback to the gloves; controller glove is one example of interactive object that can be used by a user; other interactive objects that can be used by a user to immerse in 3D interactive experience include clothes, shoes, or other wearable articles of clothing, wearable devices, or holdable objects; FIG. 4D illustrates the user 108 interacting with user B in the game space using the controller gloves 335; the game processing module detects the presence of the controller gloves within the game space and transitions the HMD screen from non-transparent mode to semi-transparent mode so as to provide an image of the user's hand within the controller gloves (real-world object) in the location that correlates with the location of the user B's hand; and this transition of the relevant portion of the screen makes it appear that the user 108 is actually interacting with user B in the 3D space, and See also at least ABSTRACT and paragraphs[0023], [0030], [0051]-[0052], [0057], [0120]-[0121], and [0134]-[0137] of Osman (i.e., Osman at least teaches detecting gestures, a user’s finger/hand motions and controller gloves, and transitioning an HMD screen from non-transparent mode to semi-transparent mode so as to provide an image of the user’s hand within the controller gloves)).
Regarding claim 4, Osman teaches the method of claim 1, wherein activating the environmental interaction mode comprises decreasing an opacity of the user interface element (FIGS. 1A-4D, paragraph[0140] of Osman teaches FIG. 4C illustrates the view rendered on the screen as the user 108 continues to walk forward; the game objects (i.e., users) in the interactive scene have been updated to render the objects to correlate with the user's movement; in this embodiment, the interactive scene rendered in the HMD screen shows only one user that is in the related game space (for e.g., user C) that correlates with the distance moved by the user 108; additionally, the user's continued gaze shift downwards for a period greater than a pre-defined threshold period, will cause the game processing module to bring into focus at least some part of the real-world objects, such as table lamp, table, game console, etc., captured by the external camera; the distance, location, angle, etc., of objects in the game space and the objects from the real world are rendered on the screen of the HMD by taking into consideration the user's forward movement and downward gaze shift as captured by the observation cameras and the external cameras; thus, the objects (both real and virtual objects) are rendered in a manner that makes the objects appear closer to the user 108; in the example illustrated in FIG. 4C, the HMD screen is considered to have transitioned from non-transparent mode to semi-transparent mode; in some embodiments, the virtual game objects are faded out to the background and the real-world objects are brought into focus (i.e., foreground); and in an alternate embodiment, the real-world objects are faded out to the background and the virtual game objects are brought in focus (i.e., foreground), and See also at least ABSTRACT and paragraphs[0023]-[0024], [0119]-[0121], [0126]-[0127], [0132]-[0139], [0141]-[0142], [0144], [0146], and [0150] of Osman (i.e., Osman at least teaches adjusting optic characteristic of an HMD screen to gradually move from an opaque/dark setting (i.e., a non-transparent mode) to a clear setting (i.e., a fully transparent mode) or even semi-transparent mode depending on a trigger event (e.g., a user’s movement forward and shift in gaze), depending on objects held by the user, or on a scene that is being rendered on a portion of the screen, wherein interactive scenes are switched and virtual objects are faded out to the background and real objects are faded out to the background according to the user’s movement forward and shift in gaze)).  
Regarding claim 5, Osman teaches the method of claim 1, wherein activating the environmental interaction mode comprises decreasing a display opacity (FIGS. 1A-4D, paragraph[0140] of Osman teaches FIG. 4C illustrates the view rendered on the screen as the user 108 continues to walk forward; the game objects (i.e., users) in the interactive scene have been updated to render the objects to correlate with the user's movement; in this embodiment, the interactive scene rendered in the HMD screen shows only one user that is in the related game space (for e.g., user C) that correlates with the distance moved by the user 108; additionally, the user's continued gaze shift downwards for a period greater than a pre-defined threshold period, will cause the game processing module to bring into focus at least some part of the real-world objects, such as table lamp, table, game console, etc., captured by the external camera; the distance, location, angle, etc., of objects in the game space and the objects from the real world are rendered on the screen of the HMD by taking into consideration the user's forward movement and downward gaze shift as captured by the observation cameras and the external cameras; thus, the objects (both real and virtual objects) are rendered in a manner that makes the objects appear closer to the user 108; in the example illustrated in FIG. 4C, the HMD screen is considered to have transitioned from non-transparent mode to semi-transparent mode; in some embodiments, the virtual game objects are faded out to the background and the real-world objects are brought into focus (i.e., foreground); and in an alternate embodiment, the real-world objects are faded out to the background and the virtual game objects are brought in focus (i.e., foreground), and See also at least ABSTRACT and paragraphs[0023]-[0024], [0119]-[0121], [0126]-[0127], [0132]-[0139], [0141]-[0142], [0144], [0146], and [0150] of Osman (i.e., Osman at least teaches adjusting optic characteristic of an HMD screen to gradually move from an opaque/dark setting (i.e., a non-transparent mode) to a clear setting (i.e., a fully transparent mode) or even semi-transparent mode depending on a trigger event (e.g., a user’s movement forward and shift in gaze), depending on objects held by the user, or on a scene that is being rendered on a portion of the screen, wherein interactive scenes are switched and virtual objects are faded out to the background and real objects are faded out to the background according to the user’s movement forward and shift in gaze)).
Regarding claim 6, Osman teaches the method of claim 1, wherein activating the environmental interaction mode comprises temporarily removing the user interface element from (FIGS. 1A-4D, paragraph[0140] of Osman teaches FIG. 4C illustrates the view rendered on the screen as the user 108 continues to walk forward; the game objects (i.e., users) in the interactive scene have been updated to render the objects to correlate with the user's movement; in this embodiment, the interactive scene rendered in the HMD screen shows only one user that is in the related game space (for e.g., user C) that correlates with the distance moved by the user 108; additionally, the user's continued gaze shift downwards for a period greater than a pre-defined threshold period, will cause the game processing module to bring into focus at least some part of the real-world objects, such as table lamp, table, game console, etc., captured by the external camera; the distance, location, angle, etc., of objects in the game space and the objects from the real world are rendered on the screen of the HMD by taking into consideration the user's forward movement and downward gaze shift as captured by the observation cameras and the external cameras; thus, the objects (both real and virtual objects) are rendered in a manner that makes the objects appear closer to the user 108; in the example illustrated in FIG. 4C, the HMD screen is considered to have transitioned from non-transparent mode to semi-transparent mode; in some embodiments, the virtual game objects are faded out to the background and the real-world objects are brought into focus (i.e., foreground); and in an alternate embodiment, the real-world objects are faded out to the background and the virtual game objects are brought in focus (i.e., foreground), and See also at least ABSTRACT and paragraphs[0023]-[0024], [0119]-[0121], [0126]-[0127], [0132]-[0139], [0141]-[0142], [0144], [0146], and [0150] of Osman (i.e., Osman at least teaches adjusting optic characteristic of an HMD screen to gradually move from an opaque/dark setting (i.e., a non-transparent mode) to a clear setting (i.e., a fully transparent mode) or even semi-transparent mode depending on a trigger event (e.g., a user’s movement forward and shift in gaze), depending on objects held by the user, or on a scene that is being rendered on a portion of the screen, wherein interactive scenes are switched and virtual objects are faded out to the background and real objects are faded out to the background according to the user’s movement forward and shift in gaze)).  
Regarding claim 7, Osman teaches the method of claim 1, wherein activating the environmental interaction mode comprises repositioning the user interface element in the display (FIGS. 1A-4D, paragraph[0137] of Osman teaches consequently, as illustrated in FIG. 3E, the ball bouncing at height d1 is rendered in the portion or region 304a of the screen while the remaining portion of the screen continues to render the game-related interactive scene; similarly, at time T2, the at least one camera of the HMD detects the ball at a different angle/location as the ball continues its upward ascent to a distance of d2 and the game processing module translates the different angle/location of the ball to the corresponding location on the screen where to render the image of the ball; FIG. 3F illustrates the location 304b where the image of the ball is rendered (the location 304b may correlate with the height d2) while the remaining portions of the screen continue to render the interactive scene from the game; when the ball falls down, the movement of the ball in the downward direction is captured till the ball moves out of the capturing range of the cameras; thus, FIG. 3D illustrates the scene rendered on the screen of the HMD at time T0 as well as at time T5, FIG. 3E illustrates the scene with the ball covering a portion 304a of the screen at time T1 (corresponding to ball ascending) as well as at time T4 (corresponding to ball descending) and FIG. 3F illustrates the scene with the ball covering a portion 304b of the scene at time T2 (corresponding to ball ascending) as well as at time T3 (corresponding to ball ascending); in this embodiment, the HMD screen is considered to have transitioned from a non-transparent mode to a simulated transparent mode; in some embodiments, the image of the ball may be rendered in the foreground while the interactive scenes may be rendered in the background; alternately, the image of the ball may be rendered in the background while the interactive scenes may be rendered in the foreground; in these embodiments, the HMD screen is considered to have transitioned from a non-transparent mode to a semi-transparent mode; and the game processing module, thus, provides a user with a way to completely immerse in a game while providing a peek into scenes from the real-world based on triggering of external events or based on input from the user, such as gaze shifting, or other such visual cues explicitly or implicitly provided by the user, and See also at least ABSTRACT and paragraphs[0023]-[0024], [0119]-[0121], [0126]-[0127], [0132]-[0136], [0138]-[0142], [0144], [0146], and [0150] of Osman (i.e., Osman at least teaches adjusting optic characteristic of an HMD screen to gradually move from an opaque/dark setting (i.e., a non-transparent mode) to a clear setting (i.e., a fully transparent mode) or even semi-transparent mode depending on a trigger event (e.g., a user’s movement forward and shift in gaze), depending on objects held by the user, or on a scene that is being rendered on a portion of the screen, wherein interactive scenes are switched and virtual objects are faded out to the background and real objects are faded out to the background according to the user’s movement forward and shift in gaze, and wherein a position of at least one of the objects is changed on the screen over time)).
Regarding claim 15, Osman teaches the method of claim 1, wherein detecting the one or more objects comprises: transmitting the at least one image to a computing device (FIGS. 1A-1D, and 4A-4D, paragraph[0118] of Osman teaches in one embodiment, in response to the occurrence of a trigger event, the game processing module transitions the HMD screen from a non-transparent mode, where only the interactive scene of the game is being rendered, to a simulated transparent mode, where a user is exposed to a view of the real-world environment from the user's immediate vicinity; in this embodiment, the game processing module activates and directs a forward facing camera in the HMD to capture and transmit image and/or video of the real-world environment that is in line with the user's gaze, from the vicinity of the user wearing the HMD; the game processing module receives the image/video transmitted by the forward facing camera, processes the image/videos (for e.g., to re-size, re-adjust resolution, etc.), and renders the processed image/videos of the real-world environment on the HMD screen; the rendering causes replacement of the interactive scenes of the game program currently being rendered with the processed image/video; and in this embodiment, the simulated transition makes it appear that the game processing module has transitioned the HMD screen to a "fully transparent" mode but, in reality, has provided a simulated transition by presenting an image of the real-world environment captured by the forward facing camera, at the HMD screen, and See also at least paragraphs[0055], [0066], and [0069] of Osman (i.e., Osman at least teaches transmitting images or video of the real-word environment (i.e., data captured by an external camera of an HMD to a computer); and receiving, from the computing device, an indication of the one or more objects within the image (FIGS. 1A-1D, and 4A-4D, paragraph[0142] of Osman teaches FIG. 4D illustrates the game space rendered on the screen of the HMD of the user 108 as the user 108 immerses in a 3D interactive experience with the game objects in the game space in the game; in one embodiment, the user interacts with the game objects using controller gloves 335; the controller gloves 335, in one embodiment, is configured to provide tactile feedback to a user during game interactions with game objects to provide a more realistic game experience; in some embodiments, the controller gloves include marker elements 335-a, such as LED lights, or other trackable objects/markings, etc., to enable the cameras (external and observation) to detect the finger/hand motions during interactive game play; the controller gloves acts as the HHC, in that they communicate with the computer and the HMD using wireless communication protocol; the communication may also include receiving instruction data that provides feedback to the gloves; controller glove is one example of interactive object that can be used by a user; other interactive objects that can be used by a user to immerse in 3D interactive experience include clothes, shoes, or other wearable articles of clothing, wearable devices, or holdable objects; FIG. 4D illustrates the user 108 interacting with user B in the game space using the controller gloves 335; the game processing module detects the presence of the controller gloves within the game space and transitions the HMD screen from non-transparent mode to semi-transparent mode so as to provide an image of the user's hand within the controller gloves (real-world object) in the location that correlates with the location of the user B's hand; and this transition of the relevant portion of the screen makes it appear that the user 108 is actually interacting with user B in the 3D space).
Regarding claim 16, Osman teaches a method of displaying a visual interface in a display of a wearable device, the display generally oriented in a first direction facing the user while the wearable device is in use, the method comprising: displaying a user interface element in the display (104 FIGS. 1A-1D, and 4A-4D, paragraph[0139] of Osman teaches FIGS. 4A-4D illustrate alternate embodiments where the game processing module combines the interactive game scenes with three-dimensional scene from the real-world to provide a three-dimensional (3D) immersion in the game while receiving a peek into the real-world; FIG. 4A illustrates a three-dimensional game space of a game that is rendered on the user's 108 HMD screen; the game space illustrates the users A, B and C at certain distance from the user 108 and from each other; the HMD screen illustrated in FIG. 4A is shown to be in a non-transparent mode; FIG. 4B illustrates the game space as the user 108 wearing the HMD walks forward and as he looks down; the forward movement of the user 108 is reflected, in the three-dimensional game space, by the relative position, angle and location of the users A, B and C in relation to the user 108 as well as in relation to each other; additionally, in response to the user moving his head downward, the game space has moved downward to reveal an additional player D as well as an update to the relative location of the users A, B and C in the game space; the downward movement of the user 108's head also results in the rendition of the user's HHC in a corresponding portion 401 of the 3D game space that relates to the location of the user's hand in the real-world; and the HMD screen illustrated in FIG. 4B is considered to have transitioned to a semi-transparent mode and the trigger event causing such transition may be the user's movement forward and shift in gaze downward, and See also at least ABSTRACT and paragraphs[0029], [0039], [0045], and [0140] of Osman (i.e., Osman at least teaches an HMD having a screen, in front of a user’s eyes, on which game data and objects in an interactive scene are rendered));
detecting at least one sensor input (101 FIGS. 1A-1D, and 4A-4D, paragraph[0030] of Osman teaches in various embodiments, instead of the HHC 106, hands of the user 108 may be used to provide gestures, e.g., hand gestures, finger gestures, etc., that may be interpreted by interactive program and/or the logic within the HMD 104; in such embodiments, the user may wear an interactive glove with sensors to provide tactile feedback; the interactive glove acts as the HHC, when worn by a user, and provides input in the form of interactive gestures/actions to the interactive program and/or the HMD; the interactive glove may include marker elements, such as LEDs, light reflectors, etc., to allow detection of various movements; the interactive glove is one form of wearable device that is used to provide input to the HMD and/or the interactive program and that other forms of wearable clothing/device may also be engaged; a digital camera 101 of the HMD 104 captures images of the gestures and a processor within the HMD 104 analyzes the gestures to determine whether a game displayed within the HMD 104 is affected; in one embodiment, the camera 101 is an external digital camera located on a face plate 405 of the HMD 104 facing forward; in some embodiments, more than one external digital cameras may be provided on the face plate of the HMD 104 to capture different angles of the real-world images; in some embodiments, the camera may be stereo camera, an IR camera, a single-lens camera, etc; and as used herein, the processor may be a microprocessor, a programmable logic device, an application specific integrated circuit, or a combination thereof, and See also at least ABSTRACT and paragraphs[0029], [0076], [0140], and [0142] of Osman (i.e., Osman at least teaches an HMD having a screen, in front of a user’s eyes, on which game objects in an interactive scene are rendered and a camera (i.e., an image sensor) disposed opposite the screen and facing forward in order to capture different angles of real-world images of objects (e.g., table lamp, table, game console))); 
processing the at least one sensor input to identify a stimulus; in response to detecting the stimulus, determining that an environmental interaction mode is to be activated; and activating the environmental interaction mode (335 FIGS. 1A-1D, and 4A-4D, paragraph[0142] of Osman teaches FIG. 4D illustrates the game space rendered on the screen of the HMD of the user 108 as the user 108 immerses in a 3D interactive experience with the game objects in the game space in the game; in one embodiment, the user interacts with the game objects using controller gloves 335; the controller gloves 335, in one embodiment, is configured to provide tactile feedback to a user during game interactions with game objects to provide a more realistic game experience; in some embodiments, the controller gloves include marker elements 335-a, such as LED lights, or other trackable objects/markings, etc., to enable the cameras (external and observation) to detect the finger/hand motions during interactive game play; the controller gloves acts as the HHC, in that they communicate with the computer and the HMD using wireless communication protocol; the communication may also include receiving instruction data that provides feedback to the gloves; controller glove is one example of interactive object that can be used by a user; other interactive objects that can be used by a user to immerse in 3D interactive experience include clothes, shoes, or other wearable articles of clothing, wearable devices, or holdable objects; FIG. 4D illustrates the user 108 interacting with user B in the game space using the controller gloves 335; the game processing module detects the presence of the controller gloves within the game space and transitions the HMD screen from non-transparent mode to semi-transparent mode so as to provide an image of the user's hand within the controller gloves (real-world object) in the location that correlates with the location of the user B's hand; and this transition of the relevant portion of the screen makes it appear that the user 108 is actually interacting with user B in the 3D space, and See also at least ABSTRACT and paragraphs[0023], [0030], [0051]-[0052], [0057], [0120]-[0121], and [0134]-[0137] of Osman (i.e., Osman at least teaches detecting gestures, a user’s finger/hand motions and controller gloves, and transitioning an HMD screen from non-transparent mode to semi-transparent mode so as to provide an image of the user’s hand within the controller gloves)).  
Regarding claim 17, Osman teaches the method of claim 16, wherein at least one sensor input is an audio sensor, the processing comprising detecting an audio stimulus (FIGS. 1A-1D, and 4A-4D, paragraph[0027] of Osman teaches the HMD is a display device, worn directly on a head of a user or as part of a helmet; the HMD has a small display optic in front of one or each eye of the user; in some embodiments, the HMD is capable of receiving and rendering video output from the program executing on the computer and/or on the game cloud system; a user operates a hand held controller (HHC) and/or the HMD to generate one or more inputs that are provided to the interactive program; in various embodiments, the HHC and/or the HMD communicates wirelessly with the computer, as this provides for greater freedom of movement of the HHC and/or the HMD than a wired connection; the HHC may include any of various features for providing input to the interactive program, such as buttons, inertial sensors, trackable LED lights, touch screen, a joystick with input controls, directional pad, trigger, touchpad, touchscreen, and may have circuitry/logic to detect and interpret hand gestures, voice input or other types of input mechanisms; and furthermore, the HHC may be a motion controller that enables the user to interface with and provide input to the interactive program by moving the controller, and See also at least ABSTRACT and paragraph[0121] of Osman (i.e., Osman at least teaches circuitry for detecting and interpreting hand gestures and voice input)).  
Regarding claim 18, Osman teaches the method of claim 16, wherein at least one sensor input is an inertial motion sensor, the processing comprising detecting an inertial stimulus (FIGS. 1A-1D, and 4A-4D, paragraph[0028] of Osman teaches along similar lines, the HMD may include a user input circuit that enables the user to interface with and provide input to the interactive program by moving the HMD; various technologies may be employed to detect the position and movement of the motion controller and/or the HMD; for example, the motion controller and/or the user input circuit of the HMD may include various types of inertial sensor circuits, such as accelerometers, gyroscopes, and magnetometers; in some embodiments, the motion controller may include global position systems (GPS), compass, etc; in some embodiments, an accelerometer is a 6-axis low latency accelerometer; in some embodiments, the motion controller and/or the user input circuit can include one or more fixed reference objects (otherwise termed "marker elements"), e.g., light emitting diodes (LEDs), colored points, light reflectors, etc; the images of the fixed reference objects are captured by one or more digital cameras of the system; in some embodiments, a digital camera includes a video camera that further includes a single Charge Coupled Device (CCD), an LED indicator, and hardware-based real-time data compression and encoding apparatus so that compressed video data may be transmitted in an appropriate format, such as an intra-image based motion picture expert group (MPEG) standard format; and the position and movement of the motion controller and/or the HMD can then be determined through analysis of the images captured by the one or more digital cameras, and See also at least ABSTRACT and paragraphs [0027] and [0081] of Osman (i.e., Osman at least teaches inertial sensor circuits for position and movement of a motion controller that enables a user to interface with and provide input to an interactive program by moving the controller)).
Regarding claim 20, Osman teaches a wearable computing device comprising: a memory; a display device, the display generally oriented in a first direction facing the user while (104 FIGS. 1A-1D, and 4A-4D, paragraph[0029] of Osman teaches FIG. 1A is an embodiment of an exemplary configuration of a system 100; in one embodiment, the system includes a game cloud 102, an HMD 104 and an HHC 106 communicating over the internet 110; in one embodiment, the HMD 104 includes a router (not shown) to communicate with the internet 110; in some embodiments, the game cloud 102 is referred to herein as a game cloud system; the HMD 104 is placed by a user 108 on his head, such that the display screen(s) align in front of his/her eye(s), in a similar manner in which the user 108 would put on a helmet; and the HHC 106 is held by the user 106 in his/her hands, and See also at least ABSTRACT and paragraphs[0039], [0045], [0092], [0094], [0139]-[0140], and [0142] of Osman (i.e., Osman at least teaches an HMD having a microcontroller with a memory and having a screen, in front of a user’s eyes, on which game objects in an interactive scene are rendered and a camera disposed opposite the screen and facing forward in order to capture different angles of real-world images of objects (e.g., table lamp, table, game console));
an image detection device, the image detection device generally oriented in at least a second direction opposite the first direction (101 FIGS. 1A-1D, 2D, and 4A-4D, paragraph[0030] of Osman teaches in various embodiments, instead of the HHC 106, hands of the user 108 may be used to provide gestures, e.g., hand gestures, finger gestures, etc., that may be interpreted by interactive program and/or the logic within the HMD 104; in such embodiments, the user may wear an interactive glove with sensors to provide tactile feedback; the interactive glove acts as the HHC, when worn by a user, and provides input in the form of interactive gestures/actions to the interactive program and/or the HMD; the interactive glove may include marker elements, such as LEDs, light reflectors, etc., to allow detection of various movements; the interactive glove is one form of wearable device that is used to provide input to the HMD and/or the interactive program and that other forms of wearable clothing/device may also be engaged; a digital camera 101 of the HMD 104 captures images of the gestures and a processor within the HMD 104 analyzes the gestures to determine whether a game displayed within the HMD 104 is affected; in one embodiment, the camera 101 is an external digital camera located on a face plate 405 of the HMD 104 facing forward; in some embodiments, more than one external digital cameras may be provided on the face plate of the HMD 104 to capture different angles of the real-world images; in some embodiments, the camera may be stereo camera, an IR camera, a single-lens camera, etc; and as used herein, the processor may be a microprocessor, a programmable logic device, an application specific integrated circuit, or a combination thereof, and See also at least paragraphs[0102] of Osman (i.e., Osman at least teaches an HMD having a digital camera facing forward for capturing images and gestures)); and a processor operatively coupled to the memory and the physical devices, the processor configured to: display a user interface element in the display device (FIGS. 1A-1D, 2D, and 4A-4D, paragraph[0092] of Osman teaches the microcontroller 268 stores a rendering program 286 and an operating system 288; the rendering program 286 and the operating system 288 are stored in a memory device of the microcontroller 286 and executed by a microprocessor of the microcontroller 268; an example of microcontroller 268 includes a low cost microcontroller that includes a driver, e.g., an LCD driver, that generates a signal to detect elements (for e.g., LCDs, etc.), to provide media data, for displaying on the display screen 266; and another example of the microcontroller includes a GPU and a memory device, and See also at least ABSTRACT and paragraphs[0029]-[0030], [0039], [0045], [0090], [0099], [0116], [0139]-[0140], and [0190] of Osman (i.e., Osman at least teaches an HMD having a screen, in front of a user’s eyes, on which game objects in an interactive scene are rendered and a camera disposed opposite the screen and facing forward in order to capture different angles of real-world images of objects (e.g., table lamp, table, game console)); 
capture at least one image using the image detection device (FIGS. 1A-1D, and 4A-4D, paragraph[0030] of Osman teaches in various embodiments, instead of the HHC 106, hands of the user 108 may be used to provide gestures, e.g., hand gestures, finger gestures, etc., that may be interpreted by interactive program and/or the logic within the HMD 104; in such embodiments, the user may wear an interactive glove with sensors to provide tactile feedback; the interactive glove acts as the HHC, when worn by a user, and provides input in the form of interactive gestures/actions to the interactive program and/or the HMD; the interactive glove may include marker elements, such as LEDs, light reflectors, etc., to allow detection of various movements; the interactive glove is one form of wearable device that is used to provide input to the HMD and/or the interactive program and that other forms of wearable clothing/device may also be engaged; a digital camera 101 of the HMD 104 captures images of the gestures and a processor within the HMD 104 analyzes the gestures to determine whether a game displayed within the HMD 104 is affected; in one embodiment, the camera 101 is an external digital camera located on a face plate 405 of the HMD 104 facing forward; in some embodiments, more than one external digital cameras may be provided on the face plate of the HMD 104 to capture different angles of the real-world images; in some embodiments, the camera may be stereo camera, an IR camera, a single-lens camera, etc; and as used herein, the processor may be a microprocessor, a programmable logic device, an application specific integrated circuit, or a combination thereof, and See also at least ABSTRACT and paragraphs[0029], [0140], [0142], and [0190] of Osman (i.e., Osman at least teaches an HMD having a processor and a screen, in front of a user’s eyes, on which game objects in an interactive scene are rendered and a camera disposed opposite the screen and facing forward in order to capture different angles of real-world images of objects (e.g., table lamp, table, game console), wherein the processor obtains and analyzes gestures of captured images)); 
detect, in the at least one image, one or more objects; determine, based on the detection of the one or more objects, that an environmental interaction mode is to be activated; and activate the environmental interaction (335 FIGS. 1A-1D, and 4A-4D, paragraph[0142] of Osman teaches FIG. 4D illustrates the game space rendered on the screen of the HMD of the user 108 as the user 108 immerses in a 3D interactive experience with the game objects in the game space in the game; in one embodiment, the user interacts with the game objects using controller gloves 335; the controller gloves 335, in one embodiment, is configured to provide tactile feedback to a user during game interactions with game objects to provide a more realistic game experience; in some embodiments, the controller gloves include marker elements 335-a, such as LED lights, or other trackable objects/markings, etc., to enable the cameras (external and observation) to detect the finger/hand motions during interactive game play; the controller gloves acts as the HHC, in that they communicate with the computer and the HMD using wireless communication protocol; the communication may also include receiving instruction data that provides feedback to the gloves; controller glove is one example of interactive object that can be used by a user; other interactive objects that can be used by a user to immerse in 3D interactive experience include clothes, shoes, or other wearable articles of clothing, wearable devices, or holdable objects; FIG. 4D illustrates the user 108 interacting with user B in the game space using the controller gloves 335; the game processing module detects the presence of the controller gloves within the game space and transitions the HMD screen from non-transparent mode to semi-transparent mode so as to provide an image of the user's hand within the controller gloves (real-world object) in the location that correlates with the location of the user B's hand; and this transition of the relevant portion of the screen makes it appear that the user 108 is actually interacting with user B in the 3D space, and See also at least ABSTRACT and paragraphs[0023], [0030], [0051]-[0052], [0057], [0120]-[0121], [0134]-[0137], [0190], and Claim 11 of Osman (i.e., Osman at least teaches using microprocessor-based electronics for detecting gestures, a user’s finger/hand motions and controller gloves (i.e., detecting triggers), and transitioning an HMD screen from non-transparent mode to semi-transparent mode so as to provide an image of the user’s hand within the controller gloves)).

Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Osman, in view of Hwang, U.S. Patent Application Publication 2014/0333521 A1 (hereinafter Hwang).
Regarding claim 2, Osman teaches the method of claim 1, but does not expressly teach wherein activating the environmental interaction mode comprises reducing a brightness of the user interface element.  
However, Hwang teaches wherein activating the environmental interaction mode comprises reducing a brightness of the user interface element (FIG. 1, paragraph[0049] of Hwang teaches processor 140 may be configured to change a display property of information area 130 based at least in part on the activity of the at least one pupil within the eyes, which is detected by eye tracker 120; non-limiting examples of the display property may include at least one of a transparency, a size, a brightness, a chroma, a display resolution, an on/off switch, or a blinking speed of information area 130; in some embodiments, processor 140 may be configured to determine a gaze point of the pupil based on the detected activity of the pupil; by way of example, processor 140 may be configured to determine the gaze point of the pupil by using any well-known gaze point determining method using binocular disparity information of the pupil; processor 140 may be further configured to calculate a distance between the determined gaze point of the pupil and information area 130 on optical element 110; by way of example, a reference point in information area 130 may be predefined by processor 140, and process 140 may be configured to calculate the distance between the determined gaze point and the predefined reference point; then, processor 140 may be configured to determine the display property of information area 130 based at least in part on the calculated distance and to change the display property of information area 130; by way of example, processor 140 may be configured to increase the transparency of information area 130, as the distance increases, otherwise, processor 140 may be configured to decrease the transparency of information area 130, as the distance decreases; by way of another example, processor 140 may be configured to decrease at least one of the size, the brightness, the blinking speed, the resolution, or the chroma of information area 130, as the distance increases; and further, in some embodiments, processor 140 may be configured to change the display property of information area 130 in an S-shaped curve, as the distance increases or decreases, and See also at least ABSTRACT and paragraphs[0040], and [0046]-[0047] of Hwang (i.e., Hwang at least teaches decreasing brightness of an information area and stored content or even real-time content on a display apparatus)).
Furthermore, Osman and Hwang are considered to be analogous art because they are from the same field of endeavor with respect to a display device, and involve the same problem of forming the display device to be a suitable see-through display worn on a head of a user.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Osman based on Hwang wherein activating the environmental interaction mode comprises reducing a brightness of the user interface element.  One reason for the modification as taught by Hwang is to suitably change a display property of an information area on an optical element of a display apparatus based on an activity of a pupil within an eye (paragraphs[0002] and [0049] of Hwang).
Regarding claim 3, Osman teaches the method of claim 1, but does not expressly teach wherein activating the environmental interaction mode comprises reducing a display brightness.  
However, Hwang teaches wherein activating the environmental interaction mode comprises reducing a display brightness (FIG. 1, paragraph[0049] of Hwang teaches processor 140 may be configured to change a display property of information area 130 based at least in part on the activity of the at least one pupil within the eyes, which is detected by eye tracker 120; non-limiting examples of the display property may include at least one of a transparency, a size, a brightness, a chroma, a display resolution, an on/off switch, or a blinking speed of information area 130; in some embodiments, processor 140 may be configured to determine a gaze point of the pupil based on the detected activity of the pupil; by way of example, processor 140 may be configured to determine the gaze point of the pupil by using any well-known gaze point determining method using binocular disparity information of the pupil; processor 140 may be further configured to calculate a distance between the determined gaze point of the pupil and information area 130 on optical element 110; by way of example, a reference point in information area 130 may be predefined by processor 140, and process 140 may be configured to calculate the distance between the determined gaze point and the predefined reference point; then, processor 140 may be configured to determine the display property of information area 130 based at least in part on the calculated distance and to change the display property of information area 130; by way of example, processor 140 may be configured to increase the transparency of information area 130, as the distance increases, otherwise, processor 140 may be configured to decrease the transparency of information area 130, as the distance decreases; by way of another example, processor 140 may be configured to decrease at least one of the size, the brightness, the blinking speed, the resolution, or the chroma of information area 130, as the distance increases; and further, in some embodiments, processor 140 may be configured to change the display property of information area 130 in an S-shaped curve, as the distance increases or decreases, and See also at least ABSTRACT and paragraphs[0040]-[0041], and [0046]-[0047] of Hwang (i.e., Hwang at least teaches decreasing brightness of an information area and stored content or even real-time content on a display apparatus)).
Regarding claim 8, Osman teaches the method of claim 1, but does not expressly teach wherein activating the environmental interaction mode comprises disabling the display.
However, Hwang teaches wherein activating the environmental interaction mode comprises disabling the display (FIG. 1, paragraph[0053] of Hwang teaches in some other embodiments, processor 140 may be configured to determine a gaze point of at least one pupil based on the detected activity of the pupil; further, processor 140 may be configured to determine whether the gaze point moves from an inside of information area 130 to an outside of information area 130; processor 140 may be configured to change the display property of information area 130, if the gaze point is determined to move from the inside of information area 130 to the outside of information area 130; by way of example, but not limitation, processor 140 may be configured to increase the transparency of information area 130, so information area 130 becomes transparent, if the gaze point is determined to move from the inside of information area 130 to the outside of information area 130; alternatively, processor 140 may be configured to decrease at least one of the resolution, the chroma, the size or the brightness of information area 130, if the gaze point is determined to move from the inside of information area 130 to the outside of information area 130; and by way of another example, processor 140 may be configured to turn off information area 130, if the gaze point is determined to move from the inside of information area 130 to the outside of information area 130, and See also at least ABSTRACT and paragraphs[0040]-[0041], and [0046]-[0047] of Hwang (i.e., Hwang at least teaches turning off an information area on a display apparatus based on a user’s gaze point moving from inside of the information area to outside of the information area)).
Regarding claim 9, Osman and Hwang teach the method of claim 2, further comprising: capturing at least one additional image using the image detection device (FIG. 4D, paragraph[0145] of Osman teaches in one embodiment, transition from non-transparent mode to semi-transparent mode may be in response to users interaction in game play of an interactive game; for example, a first user may be engaged in a multi-player game with a second player; in this embodiment, when the first player points to an object or region, the game processing module is able to detect the direction the first user is pointing, determine the object or scene in the direction of the pointing, and provide an appropriate view of the object or scene to the second player in a semi-transparent mode; in this embodiment, the object or scene may be an object/scene in the real-world object/scene; the game processing module, in this embodiment, receives input from the external cameras mounted on the HMDs of the first and the second players as well as one or more observation cameras to track multiple points in space in the direction of the pointing so as to be able to determine the angle between the two players' views to the object and then capture the appropriate 3D image for rendering at the HMD of the second player, using the triangulation technique; and in one embodiment, the view of the object or scene that is presented to the second player correlates with the second player's position and view of the object/scene in the real-world as seen/viewed by the second player, and See also at least ABSTRACT and paragraph[0142] of Osman (i.e., Osman at least teaches external cameras mounted on HMDs of first and second players to capture an appropriate 3D image for rendering at the HMD of the second player))); 
(FIG. 4D, paragraph[0149] of Osman teaches alternately, the transition from semi-transparent to non-transparent mode may occur when the event that triggered the transition either returns to a normal or steady state, is no longer available or after expiration of a period of time; and for example, in the case where the transition occurred due to a person walking into a room, the transition back to non-transparent mode may occur when the person leaves the room or remains on the scene for at least the pre-set period of time defined in the pre-defined threshold value, and See also at least ABSTRACT and paragraph[0142] and [0145] of Osman (i.e., Osman at least teaches transitioning an HMD screen from semi-transparent to non-transparent mode in response to when a person leaves a room))).
Regarding claim 10, Osman and Hwang teach the method of claim 9, wherein de-activating the environmental interaction mode comprises one or more of increasing a brightness of the user interface element, increasing a display brightness, increasing an opacity of the user interface element, increasing a display opacity, restoring the user interface element to the display, repositioning the user interface element in the display, and re-enabling the display (FIG. 4D, paragraph[0149] of Osman teaches alternately, the transition from semi-transparent to non-transparent mode may occur when the event that triggered the transition either returns to a normal or steady state, is no longer available or after expiration of a period of time; and for example, in the case where the transition occurred due to a person walking into a room, the transition back to non-transparent mode may occur when the person leaves the room or remains on the scene for at least the pre-set period of time defined in the pre-defined threshold value, and See also at least ABSTRACT and paragraph[0142] and [0145] of Osman (i.e., Osman at least teaches transitioning an HMD screen from semi-transparent to non-transparent mode in response to when a person leaves a room))).  
Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Osman, in view of Livneh, U.S. Patent Application Publication 2020/0151958 A1 (hereinafter Livneh).
Regarding claim 11, Osman teaches the method of claim 1, wherein determining that the environmental interaction mode is to be activated further comprises: (FIGS. 1A-1D, and 4A-4D, paragraph[0142] of Osman teaches FIG. 4D illustrates the game space rendered on the screen of the HMD of the user 108 as the user 108 immerses in a 3D interactive experience with the game objects in the game space in the game; in one embodiment, the user interacts with the game objects using controller gloves 335; the controller gloves 335, in one embodiment, is configured to provide tactile feedback to a user during game interactions with game objects to provide a more realistic game experience; in some embodiments, the controller gloves include marker elements 335-a, such as LED lights, or other trackable objects/markings, etc., to enable the cameras (external and observation) to detect the finger/hand motions during interactive game play; the controller gloves acts as the HHC, in that they communicate with the computer and the HMD using wireless communication protocol; the communication may also include receiving instruction data that provides feedback to the gloves; controller glove is one example of interactive object that can be used by a user; other interactive objects that can be used by a user to immerse in 3D interactive experience include clothes, shoes, or other wearable articles of clothing, wearable devices, or holdable objects; FIG. 4D illustrates the user 108 interacting with user B in the game space using the controller gloves 335; the game processing module detects the presence of the controller gloves within the game space and transitions the HMD screen from non-transparent mode to semi-transparent mode so as to provide an image of the user's hand within the controller gloves (real-world object) in the location that correlates with the location of the user B's hand; and this transition of the relevant portion of the screen makes it appear that the user 108 is actually interacting with user B in the 3D space, and See also at least ABSTRACT and paragraphs[0023], [0134]-[0137] of Osman (i.e., Osman at least teaches detecting a user’s finger/hand motions and controller gloves, and transitioning an HMD screen from non-transparent mode to semi-transparent mode so as to provide an image of the user’s hand within the controller gloves and make it appear that the user is interacting with another user in a 3D space)); but does not expressly teach detecting that the one or more objects are within a line of sight of the user; and determining that the user interface element at least partially occludes the one or more objects within the line of sight.
However, Livneh teaches detecting that the one or more objects are within a line of sight of the user; and (FIGS. 1, 3A-3C, and 5, paragraph[0051] of Livneh teaches system 110 generates an initial augmented image 170 (FIG. 3A) that includes a real tank, referenced 172, present in scene 160, as well as a virtual tank, referenced 174, superimposed onto scene 160 at the determined location; system 110 determines environmental features at scene 160 that affect the visibility of virtual tank 174; and in particular, processor 114 determines that real tank 172 represents an obstructing environmental feature, as real tank 172 partially obstructs the view of virtual tank 174 when viewed along the LOS from the scene origin (i.e., image sensor 112 or the eyes of the viewer of a see-through display) to the location of virtual tank 172 in scene 160, and See also at least ABSTRACT and paragraph[0052] of Livneh (i.e., Livneh at least teaches a processor determining a real tank partially obstructs a view of a virtual tank when viewed along a line of sight from a scene origin (i.e., from the eyes of the viewer of a see-through display) to a location of the virtual tank in the scene) determining that the user interface element at least partially occludes the one or more objects within the line of sight (FIGS. 1, 3A-3C, and 5, paragraph[0053] of Livneh teaches processor 114 then generates an updated augmented image, referenced 180 (FIG. 3C), in which the virtual tank, referenced 184, appears partially obstructed by the real tank, referenced 182, in scene 160, in accordance with the previously determined obstruction attributes; and thus, virtual tank 184 may appear in image 180 as if positioned partially behind real tank 182, consistent with the appearance of such a virtual tank located at that position, were it to be viewed by an observer present in the physical scene, from the viewpoint at which image sensor 112 was aligned when capturing image 170).
Furthermore, Osman and Livneh are considered to be analogous art because they are from the same field of endeavor with respect to a display device, and involve the same problem of forming the display device to be a suitable see-through display worn on a head of a user.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Osman based on Livneh for detecting that the one or more objects are within a line of sight of the user; and determining that the user interface element at least partially occludes the one or more objects within the line of sight.  One reason for the modification as taught by Livneh is to display augmented reality reflective of environmental features affecting visibility (ABSTRACT and paragraph[0011] of Livneh).
Regarding claim 14, Osman teaches the method of claim 1, but does not expressly teach wherein detecting the one or more objects comprises: a processor of the wearable device performing object recognition processing the at least one image.
Livneh teaches wherein detecting the one or more objects comprises: a processor of the wearable device performing object recognition processing the at least one image (114 FIGS. 1, 3A-3C, and 5, paragraph[0052] of Livneh teaches processor 114 proceeds to determine the attributes of real tank 172 using relevant data sources; in particular, processor 114 determines the range of real tank 172 relative to image sensor 112, as well as the contours (e.g., size and shape) of real tank 172; it should be noted that the “range” of an object in the scene, as used herein, generally refers to the distance from the scene origin (i.e., the image sensor or the eyes of a viewer of a see-through display) and an object (e.g., a virtual object); whereas the terms “position” or “location” are generally used herein to refer to the position or location of the object in the scene (such as in terms of real-world coordinates or in relation to other objects in the scene); the range and contour attributes may be determined by processing image 170; FIG. 3B depicts the contours of real tank 172, referenced 173, as detected by processor 114 in image 170; based on the determined attributes of real tank 172 (e.g., the detected contours 173, and the determined position or range), and the intended location of virtual tank 174, processor 114 determines which, if any, portions of virtual tank 174 would appear obstructed from view (i.e., when viewed along the LOS of image sensor 112 when image 170 was captured); in particular, processor 114 determines whether the virtual tank 174 is positioned in front of (i.e., before) or behind (i.e., after) real tank 172 by comparing the determined ranges of each, thereby indicating whether the virtual object is in fact obstructed; if (the entirety of) virtual tank 174 is determined to be in front of real tank 172, then there is no obstruction; however, if (at least part of) virtual tank 174 is behind real tank 172, then there is an obstruction; and processor 114 then determines precisely which parts of virtual tank 174 are obstructed based on the contours 173 of real tank 172, and See also at least paragraphs[0032]-[0037], and [0051]-[0052] of Livneh (i.e., Livneh at least teaches a processor that may be part of a server or remote computer system, or even incorporated with a computer associated with a display, wherein the processor detects contours of a real tank in an image received from an image sensor)).  
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Osman, in view of Livneh, and Terahata, U.S. Patent Application Publication 2018/0015362 A1 (hereinafter Terahata).
Regarding claim 12, Osman and Livneh teach the method of claim 11, but do not expressly teach wherein detecting the line of sight comprises tracking an eye of the user using a gaze detection device generally oriented in the first direction.
However, Terahata teaches wherein detecting the line of sight comprises tracking an eye of the user using a gaze detection device generally oriented in the first direction (140 FIGS. 1-2, paragraph[0068] of Terahata teaches the eye gaze sensor 140 has an eye tracking function of detecting a line-of-sight direction of the user U; for example, the eye gaze sensor 140 may include a right-eye gaze sensor and a left-eye gaze sensor; the right-eye gaze sensor may be configured to detect reflective light reflected from the right eye (in particular, the cornea or the iris) of the user U by irradiating the right eye with, for example, infrared light, to thereby acquire information relating to a rotational angle of a right eyeball; and meanwhile, the left-eye gaze sensor may be configured to detect reflective light reflected from the left eye (in particular, the cornea or the iris) of the user U by irradiating the left eye with, for example, infrared light, to thereby acquire information relating to a rotational angle of a left eyeball).
Osman, Livneh, and Terahata are considered to be analogous art because they are from the same field of endeavor with respect to a display device, and involve the same problem of forming the display device to be a suitably worn on a head of a user.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Osman based on Livneh and Terahata wherein detecting the line of sight comprises tracking an eye of the user using a gaze detection device generally oriented in the first direction.  One reason for the modification as taught by Terahata is to suitably detect a line-of-sight of a user (paragraph[0068] of Terahata).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Osman, in view of Ely et al., U.S. Patent 10,841,174 B1 (hereinafter Ely).
Regarding claim 19, Osman teaches the method of claim 16, but does not expressly teach wherein at least one sensor input is a radio signal sensor, the processing comprising detecting a radio signal strength.
However, Ely teaches wherein at least one sensor input is a radio signal sensor, the processing comprising detecting a radio signal strength (FIGS. 1, Col. 9, Lines 11-34, respectively of Ely teach device 10 may track the location of device 14 using signal strength measurement schemes (e.g., measuring the signal strength of radio signals from device 10) or using time based measurement schemes such as time of flight measurement techniques, time difference of arrival measurement techniques, angle of arrival measurement techniques, triangulation methods, time-of-flight methods, using a crowdsourced location database, and other suitable measurement techniques; this type of location tracking may be achieved using ultra-wideband signals, Bluetooth® signals, WiFi® signals, millimeter wave signals, or other suitable signals; this is merely illustrative, however; and if desired, control circuitry 16 of device 10 may determine the location of device 14 using Global Positioning System receiver circuitry, proximity sensors (e.g., infrared proximity sensors or other proximity sensors), cameras 20, depth sensors (e.g., structured light depth sensors that emit beams of light in a grid, a random dot array, or other pattern, and that have image sensors that generate depth maps based on the resulting spots of light produced on target objects), sensors that gather three-dimensional depth information using a pair of stereoscopic image sensors, lidar (light detection and ranging) sensors, radar sensors, using image data from a camera, using motion sensor data, and/or using other circuitry in device 10, and See also at least Cols. 4, 5-6, and 11; Lines 1-18,  Lines 60-67 and Lines 1-3, and Lines 1-49, respectively (i.e., Ely teaches a head-mounted display device having circuitry for tracking, and identifying and gathering information from other external devices using radio signals and measuring signal strength of the radio signals)).
Furthermore, Osman and Ely are considered to be analogous art because they are from the same field of endeavor with respect to a display device, and involve the same problem of forming the display device to be a suitable see-through display worn on a head of a user.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Osman based on Ely wherein at least one sensor input is a radio signal sensor, the processing comprising detecting a radio signal strength.  One reason for the modification as taught by Ely is to have a suitable head-mounted display with control circuitry for displaying virtual reality or augmented reality content and gathering information about external devices (ABSTRACT and Cols. 1 and 2, Lines 32-67 and Lines 1-6, respectively of Ely).


Potentially Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome objection(s) indicated above, and if rewritten in independent form including all of the limitations of the base claim and any intervening claims, because for claim 13 the prior art references of record do not teach the combination of all element limitations as presently claimed.

















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDUL-SAMAD A ADEDIRAN whose telephone number is (571)272-3128.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDUL-SAMAD A ADEDIRAN/Primary Examiner, Art Unit 2621